Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marchisio et al (US 20030233224 A1) hereafter Marchisio in view of Biere et al (US 8214382 B1) hereafter Biere further in view of Yang et al (US 20200210505 A1) hereafter Yang.
Regarding claim 1, Marchisio teaches a method for personalized query and interaction set generation using natural language processing techniques for a conversational system, the method comprising: a method of generating the query, the method having data points are extracted by an at least one system processing unit (Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “system processing unit”) from an at least one business database server (Para 0066, the SQE comprises a data set repository, “data set repository” is analogous to “business database server”), and the data points are categorized in a heuristic manner (Para 0065, A set of heuristics is used to determine which relationships among the syntactic units are important for yielding greater accuracy in the results subsequently returned in response to queries, “syntactic units” is analogous to “data points”), the at least one system processing unit executes computer-readable instruction to create a grammatical database of determiners, quantifiers, prepositions, and applicable parts of speech for each category of data points (Para 0065, the SQE determines the syntactic structure of the data by parsing or decomposing each data object into syntactic units, determines the grammatical roles and relationships of the syntactic units and represents these relationships in a normalized data structure, “SQE” is analogous to  “grammatical database”, “syntactic structure” is analogous to “parts of speech”), and the grammatical database is connected to a system server (Para 0066, the SQE comprises a data set repository, “data set repository” is analogous to “system server”), the at least one system processing unit of the system server fetches determiners, quantifiers, prepositions, and a list of parts of speech that are being used by a query generator module to generate all possible query related to each category of the data points (Para 0065, SQE processes queries in a similar fashion by parsing them and transforming them into a similar canonical form, which is then used to generate and execute queries against the data set, “SQE” is analogous to “query generator module”), wherein, the query generator module is stored in an at least one system server memory (Para 0158, The computer system contains a computer memory), further, the datasets are stored in the intermediate question database that is connected to the system server (Para 0088, In step 305, the SQE receives a natural language query, for example, through a user interface, “natural language query” is analogous to “datasets”, “SQE” is analogous to “intermediate question database”), and the at least one system processing unit further improved multiple datasets ( Para 0088, In step 306, the SQE preprocesses the received natural language query, formatting the query as appropriate to be parsed, “SQE” is analogous to “system processing unit”), corresponding personalized responses of the query (Para 0088, Finally, in step 309, the SQE returns the results of the natural language query), and corresponding data points related to the query (Para 0088, Using the parsed query, in step 308, the SQE generates and submits data queries against the data set stored in the data set repository, “data set” is analogous to “data points”); further, the improved multiple datasets are stored in the final question database that is connected to the system server (Para 0088, In step 307, the SQE parses the formatted query, “formatted query” is analogous to “improved multiple datasets”, “SQE” is analogous to “final question database”); wherein, the at least one system processing unit extracts data from a personalized database (Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “system processing unit”)  and mapped the data (Para 0065, A set of heuristics is used to determine which relationships among the syntactic units are important for yielding greater accuracy in the results subsequently returned in response to queries, determining relationships is analogous to mapping) with datasets of the intermediate question database (Para 0088, In step 305, the SQE receives a natural language query, for example, through a user interface, “natural language query” is analogous to “datasets”, “SQE” is analogous to “intermediate question database”) further create the final question database having more personalized query (Para 0088, In step 307, the SQE parses the formatted query, “formatted query” is analogous to “personalized query”, “SQE” is analogous to “final question database”), corresponding personalized responses of the query, and corresponding data points related to the query (Para 0088, Using the parsed query, in step 308, the SQE generates and submits data queries against the data set stored in the data set repository); the system sends the well-structured query to a search engine that searches data and sends required data to an answer generating module (Marchisio, Para 0015, the SQE parses the query similarly and searches the stored indexed data set to locate data that contains similar terms used in similar grammatical roles, “SQE” is analogous to “search engine”), and the answer generating module generates a well structured and graphical answer (Marchisio, Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”) and send the answer to the at least one user device (Marchisio, Para 0158, The computer system contains Input/output devices); wherein, the query generator module (Para 0065, SQE processes queries in a similar fashion by parsing them and transforming them into a similar canonical form, which is then used to generate and execute queries against the data set, “SQE” is analogous to “query generator module”), intention recognition module (Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “intention recognition module”), and the answer generating module (Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”)  are stored in the at least one system server memory (Para 0158, The computer system contains a computer memory); the conversation module sends the well-structured query to a search engine that searches data as per the intent of the query and sends required data to an answer generating module (Para 0015, the SQE parses the query similarly and searches the stored indexed data set to locate data that contains similar terms used in similar grammatical roles, “SQE” is analogous to “search engine”), and the answer generating module generates a well structured and graphical answer (Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”) and send the answer to the at least one user device (Para 0158, The computer system contains Input/output devices); wherein, the query generator module (Para 0065, SQE processes queries in a similar fashion by parsing them and transforming them into a similar canonical form, which is then used to generate and execute queries against the data set, “SQE” is analogous to “query generator module”), intention recognition module (Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “intention recognition module”), and the answer generating module ( Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”)  are stored in the at least one system server memory (Para 0158, The computer system contains a computer memory).

Marchisio does not appear to explicitly teach at least one system processing unit executes a grammar compatibility checker module that checks grammar of the all generated query, wherein, the grammar compatibility checker module is stored in the at least one system server memory, in case, the generated query is grammatically incorrect, the generated query gets discarded, in case, the generated query is grammatically correct, the at least one system processing unit creates multiple datasets that include the grammatically correct query, corresponding responses of the grammatically correct query, and corresponding data points related to the grammatically correct query. In analogous art, Biere teaches at least one system processing unit executes a grammar compatibility checker module that checks grammar of the all generated query (Para 26, the parser component reads the query and verifies that it is syntactically correct, “parser component” is analogous to “grammar compatibility checker module”), wherein, the grammar compatibility checker module is stored in the at least one system server memory (Para 16, The database management system comprises the parser component, “database management system” is analogous to “system server memory”), in case, the generated query is grammatically incorrect, the generated query gets discarded (Para 27, the query may be rejected if the where clause is included but is syntactically incorrect), in case, the generated query is grammatically correct (Para 28, assuming the query is syntactically acceptable), the at least one system processing unit creates multiple datasets that include the grammatically correct query (Para 26, the parser component reads the query and verifies that it is syntactically correct, this process requires the creation of multiple datasets that include the grammatically correct query ), corresponding responses of the grammatically correct query (Para 34, the query is executed, query execution requires responses to the query), and corresponding data points related to the grammatically correct query (Para 32, a third requirement that queries specify values or ranges of values, “range of values” is analogous to “data points”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marchisio to include checking grammar of the all generated queries, discarding grammatically incorrect queries, and creating  multiple datasets for grammatically correct queries, as taught by Biere. One of ordinary skill in the art would be motivated to modify the method of Marchisio to include checking grammar of the all generated queries, discarding grammatically incorrect queries, and creating  multiple datasets for grammatically correct queries in order to ensure the query is syntactically acceptable, as taught by Biere (Para 26, the parser component determines that the query is syntactically acceptable). 
Marchisio in view of Biere hereafter Marchisio-Biere does not appear to explicitly teach a method of training a conversational module, the conversational module learns from multiple datasets about the various type query based on a particular category of question and learns about the intent associated with each query, further, the conversational module is tested and optimized, and the conversational module is stored in a question and response database that is connected to the system server, wherein, the data points in multiple datasets of the database help the conversational module to clarify the intent that is associated with the query and responses of the query. In analogous art, Yang teaches a method of training a conversational module, the conversational module learns from multiple datasets about the various type query based on a particular category of question and learns about the intent associated with each query (Para 0087, The NLU module  may identify the meaning of word extracted from the user query and determine the intent of the user, “NLU module” is analogous to “conversational module”), further, the conversational module is tested and optimized (Para 0088, The dialogue manager module determines whether the intent of the user identified by the NLU module is clear, this process is analogous to testing and optimization), and the conversational module is stored in a question and response database that is connected to the system server (Fig. 3, NLU database is analogous to a “question and response database”), wherein, the data points in multiple datasets of the database help the conversational module to clarify the intent that is associated with the query and responses of the query (Para 0087, The NLU module  may identify the meaning of word extracted from the user query and determine the intent of the user).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marchisio-Biere to include a conversational module that learns from multiple datasets about the various type query based on a particular category of question and learns about the intent associated with each query, further, the conversational module is tested and optimized, and the conversational module is stored in a question and response database that is connected to the system server, wherein, the data points in multiple datasets of the database help the conversational module to clarify the intent that is associated with the query and responses of the query, as taught by Yang. One of ordinary skill in the art would be motivated to modify the method of Marchisio-Biere to include a conversational module that learns from multiple datasets about the various type query based on a particular category of question and learns about the intent associated with each query, further, the conversational module is tested and optimized, and the conversational module is stored in a question and response database that is connected to the system server, wherein, the data points in multiple datasets of the database help the conversational module to clarify the intent that is associated with the query and responses of the query in order to provide a response to a query, as taught by Yang (Para 0030, by providing a response to a query in consideration the user's intention may be provided).
Marchisio-Biere does not appear to explicitly teach a method for a freewheeling conversational assistant, the method having a user send voice query to the system server through an at least one user device, the at least one system processing unit of the system server executes computer- readable instruction to convert voice to text using a speech to the text module. In analogous art, Yang teaches a method for a freewheeling conversational assistant, the method having a user send voice query to the system server through an at least one user device (Yang, Para 0051, the user may query through a user voice), the at least one system processing unit of the system server executes computer- readable instruction to convert voice to text using a speech to the text module (Yang, Para 0055, the electronic apparatus may additionally perform preprocessing on the user's voice signal before performing the natural language processing, and perform voice recognition on the user's voice signal to convert the user voice to a text). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Marchisio-Biere to include a user sending a voice query to the system server through an at least one user device, the at least one system processing unit of the system server executes computer- readable instruction to convert voice to text using a speech to the text module, as taught by Yang. One of ordinary skill in the art would be motivated to modify the method of Marchisio-Biere to include a user sending a voice query to the system server through an at least one user device and the system server converts voice to text using a speech to the text module in order to allow the apparatus to obtain natural language in the form of voice information, as taught by Yang (Para 0057, the electronic apparatus may obtain natural language in the form of voice information).
Regarding claim 2, Marchisio-Biere in view of Yang teaches the method as claimed in claim 1, wherein, data points are extracted by the at least one system processing unit from the at least one business database server (Marchisio, Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “system processing unit”) and also extracts data points from an external database and the internet (Marchisio, Para 0158, The SQE may also be implemented across a network, for example, the Internet or may be embedded in another device).
Regarding claim 3, Marchisio-Biere in view of Yang teaches the at least one business database server as claimed in claim 1, wherein the at least one business database server is selected from a company CRM server, an ERP Server, accompany email and a web server and any combination thereof (Biere, Para 15, The system comprises a database management server, “database management server” is analogous to “web server”).
Regarding claim 4, Marchisio-Biere in view of Yang teaches the method as claimed in claim 1, wherein, the query generator module (Marchisio, Para 0065, SQE processes queries in a similar fashion by parsing them and transforming them into a similar canonical form, which is then used to generate and execute queries against the data set, “SQE” is analogous to “query generator module”), and grammar compatibility checker module (Biere, Para 26, the parser component reads the query and verifies that it is syntactically correct, “parser component” is analogous to “grammar compatibility checker module”) is trained Natural Language Processing Module (Marchisio, SQE processes natural language queries).
Regarding claim 5, Marchisio-Biere in view of Yang teaches the conversational module as claimed in claim 1, wherein, the conversational module is Natural Language Processing Module(Marchisio, SQE processes natural language queries, “SQE” is analogous to “conversational module”) that is further being trained by multiple datasets (Marchisio, Para 0088, In step 305, the SQE receives a natural language query, for example, through a user interface, “natural language query” is analogous to “datasets”) of the personalized grammatically correct query (Biere, Para 26, the parser component reads the query and verifies that it is syntactically correct), corresponding personalized responses of grammatically correct query (Marchisio, Para 0088, Finally, in step 309, the SQE returns the results of the natural language query, “results” is analogous to “responses”) and corresponding data points related to the grammatically correct query (Marchisio, Para 0065, A set of heuristics is used to determine which relationships among the syntactic units are important for yielding greater accuracy in the results subsequently returned in response to queries, “syntactic units” is analogous to “data points”).
Regarding claim 6, Marchisio-Biere in view of Yang teaches the method as claimed in claim 1, wherein, the speech to text module (Yang, Para 0055, the electronic apparatus may additionally perform preprocessing on the user's voice signal before performing the natural language processing, and perform voice recognition on the user's voice signal to convert the user voice to a text), the intention recognition module (Marchisio, Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “intention recognition module”) and the answer generating module (Marchisio, Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”) are trained Natural Language Processing Module (Marchisio, SQE processes natural language queries).
Regarding claim 7, Marchisio-Biere in view of Yang teaches the conversational module as claimed in claim 1, wherein, the conversational module (Yang, Para 0087, The NLU module  may identify the meaning of word extracted from the user query and determine the intent of the user, “NLU module” is analogous to “conversational module”) provides smooth and freewheeling conversation between the system server (Yang, Para 0151, electronic apparatus is analogous to a system server) and a human user with the help of at least one user device (Yang, Para 0118, The microphone may include an element for the electronic apparatus to receive a user voice).
Regarding claim 8, Marchisio-Biere in view of Yang teaches the at least one user device as claimed in claim 1, at least one user deviceis selected from a desktop computer, a laptop, a tablet, a smartphone, a mobile phone (Yang, Para 0045, An electronic apparatus according to various example embodiments of the disclosure may include, for example, and without limitation, at least one of, for example, TV, a smartphone, a tablet PC, a mobile phone, a video phone, an e-book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a PDA, a portable multimedia player (PMP), a camera, a wearable device, or the like).
Regarding claim 9, Marchisio-Biere in view of Yang teaches the method as claimed in claim 1, wherein the method for personalized query and interaction set generation using natural language processing techniques are being executed with the help of a conversational system, the conversational system comprising: the system server, the system server having the at least one system processing unit, the at least one system processing unit executes computer-readable instructions for personalized query and interaction set generation using natural language processing techniques (Marchisio, Para 0088, Finally, in step 309, the SQE returns the results of the natural language query) and thus helps in a smooth and freewheeling conversation between the system server and a human user through the at least one user device (Yang, Para 0118, The microphone may include an element for the electronic apparatus to receive a user voice), the system server memory (Marchisio, Para 0158, The computer system contains a computer memory), the system server memory stores the query generator module (Marchisio, Para 0065, SQE processes queries in a similar fashion by parsing them and transforming them into a similar canonical form, which is then used to generate and execute queries against the data set, “SQE” is analogous to “query generator module”), the grammar compatibility checker module (Biere, Para 26, the parser component reads the query and verifies that it is syntactically correct, “parser component” is analogous to “grammar compatibility checker module”), the text to speech module (Yang, Para 0055, the electronic apparatus may additionally perform preprocessing on the user's voice signal before performing the natural language processing, and perform voice recognition on the user's voice signal to convert the user voice to a text), intention recognition module (Marchisio, Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “intention recognition module”) and the answer generating module (Marchisio, Para 0074, the SQE returns results in the results area, these results are analogous to a “well structured and graphical answer”, “SQE” is analogous to “answer generating module”); the at least one business database server (Marchisio, Para 0066, the SQE comprises a data set repository, “data set repository” is analogous to “business database server”), the at least one business database server is connected to the system server (Marchisio, Para 0158, The SQE may also be implemented across a network, for example, the Internet or may be embedded in another device), the at least one system processing unit extract data point (Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “system processing unit”) for personalized query and interaction set generation (Para 0065, A set of heuristics is used to determine which relationships among the syntactic units are important for yielding greater accuracy in the results subsequently returned in response to queries, “results” is analogous to “personalized query and interaction set generation”); the grammatical database, the grammatical database is connected to the system server, the grammatical database stores determiners, quantifiers, prepositions, and applicable parts of speech that are being used by a query generator module to generate all possible query (Marchisio, Para 0065, the SQE determines the syntactic structure of the data by parsing or decomposing each data object into syntactic units, determines the grammatical roles and relationships of the syntactic units and represents these relationships in a normalized data structure, “SQE” is analogous to  “grammatical database”, “syntactic structure” is analogous to “parts of speech”); the intermediate question database, the intermediate question database is connected to the system server, the multiple datasets that include the grammatically correct query, corresponding responses of the grammatically correct query, and corresponding data points related to the grammatically correct query, are stored in the intermediate question database (Marchisio, Para 0088, In step 305, the SQE receives a natural language query, for example, through a user interface, “natural language query” is analogous to “datasets”, “SQE” is analogous to “intermediate question database”); the final question database, the final question database is connected to the system server, the multiple datasets that include a more personalized grammatically correct query (Biere, Para 26, the parser component reads the query and verifies that it is syntactically correct), corresponding personalized responses of grammatically correct query (Marchisio, Para 0088, Finally, in step 309, the SQE returns the results of the natural language query) and corresponding data points related to the grammatically correct query (Marchisio, Para 0088, Using the parsed query, in step 308, the SQE generates and submits data queries against the data set stored in the data set repository, “data set” is analogous to “data points”), are stored in the final question database (Marchisio, Para 0088, In step 307, the SQE parses the formatted query, “formatted query” is analogous to “improved multiple datasets”, “SQE” is analogous to “final question database”); and the question and response database (Yang, Fig. 3, NLU database is analogous to a “question and response database”), the question and response database is connected to the system server (Yang, Para 0054, The electronic apparatus may obtain information for a response to the user query from a web server), the conversational module is stored in the question and response database  (Yang, Para 0087, The NLU module  may identify the meaning of word extracted from the user query and determine the intent of the user, “NLU module” is analogous to “conversational module”); and the at least one user device, the at least one user device is connected to the system server, a user sends voice query to the system server through an at least one user device (Yang, Para 0118, The microphone may include an element for the electronic apparatus to receive a user voice); wherein, the at least one system processing unit extracts data from a personalized database (Marchisio, Para 0065, Syntactic Query Engine that parses, indexes, and stores a data set, “Syntactic Query Engine” is analogous to “system processing unit”) and mapped the data (Marchisio, Para 0065, A set of heuristics is used to determine which relationships among the syntactic units are important for yielding greater accuracy in the results subsequently returned in response to queries, determining relationships is analogous to mapping) with datasets of the intermediate question database (Marchisio, Para 0088, In step 305, the SQE receives a natural language query, for example, through a user interface, “natural language query” is analogous to “datasets”, “SQE” is analogous to “intermediate question database”) further create the final question database having more personalized grammatically correct query (Marchisio, Para 0088, In step 307, the SQE parses the formatted query, “formatted query” is analogous to “improved multiple datasets”, “SQE” is analogous to “final question database”), corresponding personalized responses of the grammatically correct query (Marchisio, Para 0088, Finally, in step 309, the SQE returns the results of the natural language query), and corresponding data points related to the grammatically correct query (Marchisio, Para 0088, Using the parsed query, in step 308, the SQE generates and submits data queries against the data set stored in the data set repository, “data set” is analogous to “data points”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166